Soule, J.
The mortgage under which the demandants claim was dated June 15,1871, and contains the following description: “Also conveying as aforesaid one other farm, situated in the northerly part of Oxford, known as the ‘ Trumble Place,’ together with all the buildings thereon, including mills, waterpower, machinery and fixtures belonging thereto, and all the privileges and appurtenances belonging to said estate, being the same estate which was conveyed to me by Martha J. Swain, by her deed bearing date Jan. 13th, 1870, and recorded in the Registry of Deeds for the county of Worcester, book 810, page 517, to which said deed and the record thereof reference is made for a description of said premises."
*71The deed from Swain did not include the land in dispute, on which stood the only mill of the mortgagor with the connected buildings, but did include the dam and pond which furnished power to the mill, and embraced some fifteen or twenty acres of land. The parcel in dispute contains about half an acre.
It is contended by the tenants that the mortgage conveyed only that part of the demanded premises which had formerly been owned by Trumble, and is described in the Swain deed; and that the land in dispute was not conveyed, for the reasons that it was never owned by Trumble, is not described in the Swain deed referred to, and cannot pass under the description in the mortgage, on the well known principle that land does not pass as appurtenant to land.
The mortgage is to be so construed as to give effect to the intention of the parties, if this can be ascertained from the instrument. This is the only inflexible rule of construction. The conveyance is not to be restricted to the premises described in the deed referred to for a particular description, if the instrument contains another clear and unequivocal description embracing more land than is described in the deed referred to. Melvin v. Proprietors of Locks & Canals, 5 Met. 15. Hastings v. Hastings, 110 Mass. 280.
We are of opinion that the mortgagor intended to convey the land in dispute as being included in the general term “ farm,” which he uses as descriptive of the entire premises. If he had said, “ the farm in the northerly part of Oxford, including in that term the mill as well as the pond which supplies it,” there would have been no question as to what territory the conveyance covered; and it seems clear that the meaning of the language actually employed is the equivalent of this, and that the subsequent phrase, “ belonging thereto,” qualifies “ water-power, machinery and fixtures.” With this construction, the land in dispute passes by a sufficient description, the word “ mills ” being efficient to convey the mill with the land on which it stands and the adjacent land necessary to the enjoyment of it. The further words, “known as the Trumble Place,” do not create any obstacle to this interpretation. It is to be observed that *■ o they do not refer to any instrument of previous date, nor to any previous time when the premises were known by the name used, *72but only to the time when the mortgage was made; and there is nothing in the facts to show that the name which naturally had been affixed to the greater part of the farm, by reason of its former ownership, had not been extended to include the half acre which had been added by the mortgagor. And, independently of this suggestion, such a designation would be powerless to restrict a clear description including in terms the land in. dispute.
It being thus manifest that the land in question is embraced in the first description contained in the mortgage, the case is brought, so far as respects the effect of the reference to the Swain deed, within the principle set forth in Melvin v. Proprietors of Locks & Canals, and in Hastings v. Hastings, cited above.

Judgment for the demandants.